DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 2/10/2022 has been entered.

Formal Matters
Applicant’s amendment and response dated 2/10/2022, which amended claim 1, has been entered.  Claims 1, 3-33, 56 and 57 are pending.  Claims 2 and 34-55 were previously cancelled.  Claims 11, 18, 19, 22, 23 and 27-33 have been withdrawn as being directed to a non-elected invention.  Claims 1, 3-10, 12-17, 20, 21, 24-26, 56 and 57 have been examined on the merits with respect to the elected species.

Claim Rejection - Withdrawn
The rejection of claims 1-10, 12-14, 16, 17, 20, 21 and 24-26 under 35 U.S.C. § 102(a)(1) as anticipated by Backus (Nature Chemical Biology, Vol. 7, No. 4, pp. 228-235; 2011), has been withdrawn in view of Applicant’s claim amendments, where the 
The rejection of claims 56 and 57 under 35 U.S.C. § 103 as being unpatentable over Backus, as applied to claims 1-10, 12-14, 16, 17, 20, 21 and 24-26, has been withdrawn in view of Applicant’s claim amendments, where the references of record do not teach that the detection step is performed without removal of excess dye conjugate in the sample.
The rejection of claims 15 and 57 under 35 U.S.C. § 103 as being unpatentable over Backus, as applied to claims 1-10, 12-14, 16, 17, 20, 21 and 24-26, further in view of Loving et al. (Bioconjugate Chemistry, Vol. 20, No. 11, pp. 2133–2141; 2009), has been withdrawn in view of Applicant’s claim amendments, where the references of record do not teach that the detection step is performed without removal of excess dye conjugate in the sample.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-10, 12-17, 20, 21, 24-26, 56 and 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Backus et al. (Nature Chemical Biology, Vol. 7, No. 4, pp. 228-235; 2011; cited in the IDS dated 5/7/2020), further in view of Prifti et al. (ACS Chemical Biology, Vol. 9, pp. 606-612, supplement pp.1-9; 2014) and Dhouib et al. (Biochimica et Biophysica Acta, Vol. 1811, pp. 234-241; 2011).  This rejection is new in view of Applicant’s claim amendments.
Mycobacterium tuberculosis) in a sample where trehalose analogs linked to dye probes are utilized to detect the bacteria (Title, Abstract).
Regarding claims 1, 5-10, 24 and 25, Backus teaches that trehalose-dye conjugates were added to Mycobacterium tuberculosis infected (i.e., metabolically active) macrophages (i.e., contacting the sample with a carbohydrate-dye conjugate) where such addition allowed selective, sensitive detection of M. tuberculosis within infected mammalian macrophages (Abstract; i.e., detecting a spectroscopic signal from the fluorogenic dye moiety of the carbohydrate-dye conjugate).  
That is, Backus teaches that trehalose mycolyltransesterase enzymes (antigens 85A, 85B and 85C (Ag85A, Ag85B, Ag85C)) serve as essential mediators of cell envelope function and biogenesis in Mycobacterium tuberculosis (Abstract).  Through the construction of a systematically varied sugar library, Backus teaches that Ag85 enzymes have exceptionally broad substrate specificity, which allowed exogenously added synthetic probes to be specifically incorporated into M. tuberculosis growing in vitro and within macrophages (Abstract).  Backus demonstrated that the conjugate was internalized into macrophages with subsequent labeling of the bacteria (page 233, column 1, paragraph 1).  
In view of this, Backus teaches that the carbohydrate moiety is configured to facilitate selective metabolic uptake of the carbohydrate (trehalose) dye conjugate into the outer cell membrane with high specificity. 
Backus teaches synthesizing a trehalose-probe library using complementary strategies allowing access to analogs 2–22 bearing alterations in both the functional 1 position) and allowed access onto which imaging labels such as fluorescein or fluorobenzyl (Fig. 3; attached to compound 9 and 8, respectively) could be coupled (page 230, column 1, paragraph 1, to column 2, paragraph 2).
Even bulky substituents, such as a fluorescein-containing trehalose probe (FITC-trehalose), were incorporated by growing bacilli, thereby producing fluorescent bacteria (Abstract).  Addition of FITC-trehalose to M. tuberculosis–infected macrophages allowed selective, sensitive detection of M. tuberculosis within infected mammalian macrophages (Abstract).  
Regarding claims 1, 10, 12, 13 and 14, Backus teaches that a trehalose-probe library was synthesized using complementary strategies allowing access to analogs 2–22 bearing alterations in both the functional groups and in the stereochemical configurations found at all positions C-1, C-2, C-3, C-4 and C-6 in trehalose (page 230, column 1, paragraph 2; i.e., labeling at the Z1 position).  Functional groups were chosen for incorporation that might later be useful in the design of imaging probes such as fluorine (e.g., 2-F, 3-F, 4-F, 6-F derivatives i.e., labeling at the Z1 position) for potential use for late-stage attachment of chromophores, radiolabels and fluorophores (page 230, column 1, paragraph 2).  Synthetic routes allowed ready access to trehalose analogs 2–22 1 position) and allowed access onto which imaging labels such as fluorescein or fluorobenzyl (Fig. 3; attached to compound 9 and 8, respectively) could be coupled (page 230, column 1, paragraph 1, to column 2, paragraph 2).  As noted above, Backus teaches that even bulky substituents, such as a fluorescein-containing trehalose probe (FITC-trehalose), were incorporated by growing bacilli, thereby producing fluorescent bacteria, where microscopy revealed selective labeling of poles and membrane (Abstract).  In view of the above, Backus teaches carbohydrate-fluorogenic dye conjugates with the fluorogenic dyes at the Z1 position, where the conjugate design for potential use for late-stage attachment of chromophores, radiolabels and fluorophores is contemplated.
Regarding claims 16, 17, 20 and 21, Backus teaches that mouse bone marrow macrophages (BMMs; biological samples - tissue samples) were infected with RFP-expressing H37Rv (Mycobacterium tuberculosis strain) and treated with FITC-trehalose (page 233, column 1, paragraph 2; (i.e., a biological tissue sample from a subject suspected of having, or, at risk of infection).
Regarding claims 1, 3-9 and 26 and the properties of the bacteria, Backus teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis; Abstract).  
Backus teaches the properties of Mycobacterium tuberculosis, including that the disaccharide sugar trehalose is synthesized by M. tuberculosis through three independent pathways and that trehalose is found in the outer portion of the mycobacterial cell envelope along with the glycolipids trehalose dimycolate (TDM) and trehalose monomycolate (TMM) (page 228, column 1, paragraph 2).  TMM and TDM are important M. tuberculosis, where mycolic acids are long (C60–C90), cyclopropanated lipids found in the cell wall of M. tuberculosis, which are important for bacterial outer membrane structure, virulence and persistence within the host (page 228, column 1, paragraph 2).  Backus teaches measuring trehalose uptake in live pathogenic M. tuberculosis using comparative radioprobes, where it was shown that trehalose uptake was significant (page 229, column 1, paragraph 1, to column 2, paragraph 1).  
Trehalose is anchored into the mycobacterial cell wall as mono-(TMM) or di- (TDM) mycolates by the action of the extracellular proteins Ag85A, Ag85B and Ag85C (page 228, column 1, paragraph 2).  Ag85 isoforms all catalyze the reversible transesterification reaction between two units of TMM, generating TDM and free trehalose; the reverse reaction also allows for direct esterification of trehalose (page 228, column 2, paragraph 1).  Ag85 can also covalently introduce mycolates into arabinogalactan to form the base polymer of the cell wall (page 228, column 2, paragraph 1).  
In view of the above, it is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same Mycobacterium tuberculosis as instantly claimed) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See also MPEP § 2112.01(II).  
M. tuberculosis strain H37Rv was grown for 24 hours in the presence of FITC-trehalose and then washed to remove unbound dye (page 5, paragraph 2).  A significant increase in fluorescence over time was observed in bacteria exposed to FITC-trehalose, relative to the autofluorescence of the control bacteria and relative to heat-killed M. tuberculosis that had been treated with FITC-trehalose (page 5, paragraph 2.  Heat-killed M. tuberculosis form large aggregates that are particularly difficult to wash adequately, perhaps contributing to the relatively high background observed in these organisms (page 5, paragraph 2).  Backus further teaches that H37Rv-M. tuberculosis expressing RFP were grown in medium containing FITC-trehalose 9 that was added to the culture, incubated with shaking for 24 hours, then harvested and washed by centrifugation (page 9, paragraph 3).  Further, Backus teaches that IFN-γ treated macrophages and bone marrow macrophages were infected with H37Rv M. tuberculosis and after 4 h of infection, macrophages were washed to remove free bacteria, FITC-trehalose 9 added, and then IFN-γ was replenished after washing (page 9, paragraph 4).  
It is noted that Backus teaches that samples are washed to remove excess dye and that some preparations are difficult to wash.  It would have been within the purview of one of ordinary skill in the art with routine experimentation to wash or not wash samples based upon whether there is sufficient dye uptake in the sample for optimal detection of the spectroscopic signal and if necessary, provide an alternative dye conjugate species with a different fluorescent label to ensure higher uptake and signal characteristics, or wash the sample to remove potential interfering background signal from remaining dye in the media.

As indicated above, Backus teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis) in a sample where trehalose analogs linked to dye probes are utilized to detect the bacteria (Title, Abstract).  Further, Backus teaches synthesizing a trehalose-probe library using complementary strategies allowing access to analogs 2–22 bearing alterations in both the functional groups and in the stereochemical configurations found at all positions in trehalose (C-1, C-2, C-3, C-4 and C-6; page 230, column 1, paragraph 2).  Functional groups were chosen for incorporation 1 position) and allowed access onto which imaging labels such as fluorescein or fluorobenzyl (Fig. 3; attached to compound 9 and 8, respectively; solvatochromic dyes) could be coupled (page 230, column 1, paragraph 1, to column 2, paragraph 2).  Even bulky substituents, such as a fluorescein-containing trehalose probe (FITC-trehalose), were incorporated by growing bacilli, thereby producing fluorescent bacteria (Abstract). 
Although Backus teaches the above, Backus does not teach that the trehalose dye probe conjugate contains a solvatochromic dye linked to the carbohydrate moiety.  Further, Backus does not explicitly teach that the detecting step is performed without removal of the excess of carbohydrate-solvatochromic dye conjugate in the sample.
Regarding claims 1, 15, 56 and 57, Prifti teaches that Nile Red is a solvatochromic molecule highly fluorescent in an apolar environment (e.g., cellular membranes), but almost dark in a polar aqueous environment (Abstract).  Prifti also teaches a fluorogenic probe for plasma membrane proteins based on the dye Nile Red and SNAP-tag, where the probe takes advantage of the above properties of Nile Red (Abstract).  The probe possesses a tuned affinity for membranes allowing its Nile Red moiety to insert into the lipid bilayer of the plasma membrane, becoming fluorescent, only after its conjugation to a SNAP-tagged plasma membrane protein (Abstract).  The fluorogenic character of the probe was demonstrated for different SNAP-tag fusion proteins, where such a probe 
Prifti teaches Nile Red is a solvatochromic dye, where its absorption and emission shifts strongly toward the red part of the spectrum as the solvent becomes more polar (page 606, column 1, paragraph 2).  This solvatochromic behavior is due to photoinduced electron transfer (PET) quenching between the diethylamino group that acts as an electron donor and the aromatic acceptor system in the excited state (page 606, column 1, paragraph 2).  PET quenching is more favored in a polar environment due to solvation (page 606, column 1, paragraph 2).  Furthermore, the quantum yield (QY) of Nile Red is also strongly dependent on its environment, where in low polarity solvents, the QY is high, while polar solvents induce a low QY (page 606, column 1, paragraph 2).  As a consequence, Nile Red is a fluorophore that is almost nonfluorescent in aqueous solution, whereas with decreasing polarity of the environment its QY increases significantly to reach values close to unity (page 606, column 1, paragraph 2).  The low fluorescence properties of the dye in a polar environment are believed to be due to the formation of aggregates that causes self-quenching and to hydrogen bonding that has been reported to provoke radiationless deactivation for anthraquinone and fluorenone derivatives (page 606, column 1, paragraph 2, to column 1, paragraph 1).  
Prifti teaches that as a rather hydrophobic molecule, Nile Red spontaneously inserts into membranes, rapidly diffuses inside cells, and tends to accumulate in membranes and lipid droplets where it becomes highly fluorescent due to the low polarity of these structures thus becoming popular for the staining of membranes and lipid droplets (page 606, column 2, paragraph 1).  
in vivo experiments (page 607, column 1, paragraph 1).  
Regarding claims 1, 15 and 57, Dhouib teaches that to explore lipid storage in mycobacterial cells, Mycobacterium smegmatis cells were stained with Nile Red, a dye used for the detection of neutral lipid deposits in living cells (page 236, column 1, paragraph3).  Dhouib teaches that although it is generally used for its red fluorescence, Nile Red also gives a strong yellow-gold fluorescence emission (~560–580 nm) in lipid-rich environments (page 236, column 1, paragraph3).  That is, it was known in the art that the solvatochromic dye Nile Red has been utilized to assess lipid content in cells and has 
A person of ordinary skill in the art would have been motivated to substitute the solvatochromic fluorophore, Nile Red, from Prifti and Dhouib for the fluorescein (i.e., FITC or fluorobenzyl - fluorophore) dye moiety of the carbohydrate-dye conjugate from Backus since all the cited references are involved in the application of chromophore or fluorophore dyes in biological diagnostic applications, where Backus teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis) in a sample, that trehalose is found in the outer portion of the mycobacterial cell envelope along with the glycolipids trehalose dimycolate and trehalose monomycolate, which are important glycolipids for M. tuberculosis, such glycolipids are found in the cell wall of M. tuberculosis and important for bacterial outer membrane structure, virulence and persistence within the host and is known to be incorporated into M. tuberculosis growing in vitro, Prifti teaches a no-wash process using a solvatochromic fluorogenic probe for plasma membrane proteins based on the dye Nile Red and SNAP-tag, where the probe takes advantage of the dye Nile Red, which is a solvatochromic molecule highly fluorescent in an apolar environment (e.g., cellular membranes), but almost dark in a polar aqueous environment, while Dhouib teaches that Nile Red is a solvatochromic dye used for the detection of lipid deposits in living cells and that although generally used for its red fluorescence, Nile Red also gives a strong yellow-gold fluorescence emission in lipid-rich environments at particular wavelengths.
That is, in view of the above, although Prifti’s Nile Red probe differs from the instantly claimed dye conjugate probe in that the Nile Red dye in Prifti is conjugated to a 
Prifti teaches that their focus is the have the ability of Nile Red to be incorporated into the cell membrane and anchor the solvatochromic dye via Snap-tag.  
Backus, on the other hand uses a different approach to yield similar results.  That is, as discussed above in Backus, trehalose is anchored into the mycobacterial cell wall as mono-(TMM) or di- (TDM) mycolates by the action of the extracellular proteins Ag85A, Ag85B and Ag85C and that Ag85 can also covalently introduce mycolates into arabinogalactan to form the base polymer of the cell wall.  Further, Backus teaches that trehalose analogs linked to dye probes are utilized to detect bacteria where functional groups were chosen in the analogs for incorporation that might later be useful in the design of imaging probes such as fluorine for potential use for late-stage attachment of chromophores, radiolabels and fluorophores.  Such trehalose dye probe conjugates incorporate into the lipid bilayer in the mycobacterial cell wall.  Since Backus would bring in the Nile Red into the lipid rich bilayer, in view of Prifti and Dhouib, the Nile Red would “turn on” since it in the presence of a nonpolar lipid rich environment,
Both Backus and Prifti teach incorporation of their respective conjugate dye probes into the cell wall membrane, although in different ways.  However, in view of the advantageous properties of Nile Red when it’s incorporated into a membrane (as discussed in Prifti and Dhouib), a person of ordinary skill in the art would be motivated to replace the FITC of Backus with the Nile Red of Prifti (and Dhouib) since Prifti teaches 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting the solvatochromic fluorophore, Nile Red, from Prifti and Dhouib for the fluorescein (i.e., FITC or fluorobenzyl - fluorophore) dye moiety of the carbohydrate-dye conjugate from Backus since all the cited references are involved in the application of chromophore or fluorophore dyes in biological diagnostic applications, and in doing so would provide an advantage to the Backus method by providing alternative carbohydrate-dye conjugates that have specificity in lipid rich environments that would not require removal of excess dye conjugates (or washes) since Nile Red would be dark in aqueous environments while they would “turn on” and fluoresce in a lipid rich environment as in the lipid bilayer in the mycobacterial cell wall.
It is noted that that the substitution of one element (e.g., fluorogenic dyes) for another known in the field (e.g., biological diagnostic applications) is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (U.S. 2007).
With regard to the wherein statement “wherein the solvatochromism of the solvatochromic dye is characterized by having low to undetectable spectroscopic signal…and the spectroscopic signal is enhanced when incorporated into the hydrophobic M. tuberculosis bacteria.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same the trehalose conjugate solvatochromic dyes as Applicant) is inherent and is not given patentable weight over the prior art (see the above paragraphs concerning In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990), and MPEP § 2112.01(II)).  
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.


Claim 15 and claim 57 are rejected under 35 U.S.C. § 103 as being unpatentable over Backus, Prifti and Dhouib, as applied to claims 1-10, 12-17, 20, 21, 24-26, 56 and 57, above, further in view of Loving et al. (Bioconjugate Chemistry, Vol. 20, No. 11, pp. 2133–2141; 2009; cited in the IDS dated 5/7/2020).  This rejection is an alternative rejection in view of the elected 4-DMN solvatochromic dye species.
The teachings of Backus, Prifti and Dhouib, above, are herein relied upon.
As indicated above, Backus, Prifti and Dhouib teach methods for detecting metabolically active bacteria (Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic dye (Nile Red).
Although Backus, Prifti and Dhouib teach the above method utilizing trehalose-solvatochromic dye (Nile Red) conjugates, Backus, Prifti and Dhouib do not teach that the solvatochromic dye linked at the Z1 position of the carbohydrate-solvatochromic dye conjugate is 4-DMN.  Further, Backus, Prifti and Dhouib does not explicitly indicate any intensity values in the method utilizing trehalose-solvatochromic (Nile Red) dye conjugates.
Regarding claim 15, Loving teaches a solvatochromic fluorophore, 4-N,N-dimethylamino-1,8-naphthalimide (4-DMN), which possesses extremely sensitive emission properties due largely to the low intrinsic fluorescence it exhibits in polar protic solvents such as water, which makes it well suited as a probe for the detection of a wide range of biomolecular interactions (Abstract).
Regarding claims 15 and 57, Loving also teaches that the developed fluorophore, along with other members of the dimethylaminophthalimide family, exhibits extremely low fluorescence quantum yields when exposed to polar protic solvents such as water, which 
A person of ordinary skill in the art would have been motivated to substitute the solvatochromic fluorophore, 4-N,N-dimethylamino-1,8-naphthalimide (4-DMN) from Loving for the Nile Red solvatochromic fluorogenic dye moiety of the carbohydrate-solvatochromic dye conjugate from Backus, Prifti and Dhouib since all of the cited references are involved in the application of fluorophore dyes in biological diagnostic applications, where Backus, Prifti and Dhouib teaches methods for detecting metabolically active bacteria (Mycobacterium tuberculosis) in a sample where trehalose analogs linked to a solvatochromic (Nile Red) dye are utilized to detect the bacteria, while Loving provides an alternative solvatochromic fluorophore, 4-DMN, that possesses extremely sensitive emission properties (i.e., high signal intensities of approximately 1000-fold) due largely to the low intrinsic fluorescence it exhibits in polar protic solvents 
A person of ordinary skill in the art would have had a reasonable expectation of success in substituting 4-DMN from Loving for Nile Red as the solvatochromic fluorogenic dye moiety of the carbohydrate-solvatochromic dye conjugate in Backus, Prifti and Dhouib since in doing so would provide an advantage to the Backus, Prifti and Dhouib method by expanding the different solvatochromic dyes that can be applied to the trehalose conjugate, which in turn would allow improved diagnostic capabilities (e.g., detection sensitivity or image resolution due to high signal intensities) in detecting metabolically active bacteria such as Mycobacterium tuberculosis in biological samples.
It is noted that that the substitution of one element (e.g., fluorogenic solvatochromic dyes) for another known in the field (e.g., biological diagnostic applications) is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (U.S. 2007).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments are moot in view of the new rejections above.
Conclusion

No claims are allowed.  No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631